Dear Mayor Jeansonne:
This office is in receipt of your request for an opinion of the Attorney General in regard to dual officeholding.  You indicate you are the Magistrate of the Village of Hessmer and also the Mayor.  In this regard you ask, "Can I run for District Judge for the parish of Avoyelles, or do I have to resign my position?"
R.S. 33:441.23 provides as follows:
 The board of aldermen of the village of Hessmer shall, upon the request of the Mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court.  Whenever the magistrate is so designated by the mayor to preside over the mayor's court he shall exercise the powers and authority of the mayor over said court.  The magistrate shall receive a salary fixed and paid by the board of aldermen.
In Atty. Gen. Op. 87-24 this office rendered a succinct opinion in response to the question whether a municipal alderman may run for the office of police without resigning his municipal office, and stated as follows:
  There is nothing in the election law or laws dealing with municipal or parish government that would require an elected official to resign his position in order to become a candidate for any other elective office.  Of all elected officers, only judges must resign from office in order to seek another office, except another judicial office. (Louisiana Constitution, Article V, Section 22)
Therefore, we find no necessity for a resignation on your part to seek election as a District Judge for the parish of Avoyelles.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _____________________________ BARBARA B. RUTLEDGE ASSISTANT ATTORNEY GENERAL
RPI/bbr
Date Released: July 1, 2002